Citation Nr: 1626191	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  09-29 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES
 
1.  Entitlement to an initial disability rating in excess of 30 percent prior to March 28, 2014, for a depressive disorder.
 
2.  Entitlement to a disability rating in excess of 20 percent prior to April 3, 2014, for left arm pain with sensory changes in fingers and limitation of motion.
 
3.  Entitlement to a disability rating in excess of 30 percent since April 3, 2014, for left arm pain with sensory changes in fingers and limitation of motion.

4.  Entitlement to a disability rating higher than 10 percent for asbestosis.
 
5.  Entitlement to a compensable disability rating for postoperative residuals of a left inguinal hernia.
 
5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability, including on an extraschedular basis.
 

REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
M. Caylor, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1961 to December 1964, and from November 1965 to February 1978.
 
This matter comes to the Board of Veterans Appeals (Board) from February and October 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A May 2014 rating decision assigned a 100-percent rating for depressive disorder, effective March 28, 2014, and a 30-percent rating for left arm pain with sensory changes in fingers and limitation of motion, effective April 3, 2014.  The Board previously remanded these matters, in part, in November 2013 for additional development.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
Left Arm Pain 
 
The record does not contain sufficient information regarding the nature of the Veteran's left arm disability and its resulting functional impairment.  VA treatment records show evidence of residuals of a torn left rotator cuff, left shoulder impingement syndrome, acromioclavicular joint arthritis, left bicep muscle weakness, and left upper extremity neuralgia, involving paralysis of the radial, median, ulnar, musculocutaneous, circumflex, and long thoracic nerves as well as the upper, lower, and middle radicular nerve groups; and decreased strength with elbow and wrist extension and flexion as well as pinching.  
 
In light of the multitude of disorders affecting the left arm, VA should schedule the Veteran for a new examination to determine which  functional limitations are attributable to the service-connected left arm disability and which are not.  Such an examination would further allow the Board to discern the nature of any left arm neurological disability as opposed to a muscular disorder involving the left arm.  Further, if left arm muscular disorders cannot be distinguished an examination should assist VA in determining whether combined or separate ratings are in order.  

Asbestosis
 
The record also does not contain sufficient information regarding the nature of the Veteran's service-connected asbestosis.  VA treatment records and examinations contain conflicting medical evidence regarding whether the Veteran has a single respiratory disability or multiple respiratory disabilities.  Hence, any service connected impairment must be distinguished from that caused by a nonservice connected disorder.  Further, the Veteran's pulmonary function tests have varied over time and it is unclear whether his forced vital capacity results of 65 and 69 percent or 78 and 79 percent are more representative of his disability and the resulting functional impairment.  
 
VA should schedule the Veteran for a new examination and obtain an opinion that resolves the conflicting medical evidence. 
 
Left Inguinal Hernia
 
The nature and extent of any residuals of a left inguinal hernia are unclear.  VA treatment records and examinations contain conflicting evidence regarding whether the Veteran's symptoms were due to a new left inguinal hernia or to neurological residuals of two prior surgeries to remove left inguinal hernias.  If the answer is the latter, the Veteran's symptoms and functional impairment may be better addressed using a different diagnostic code.  VA should schedule the Veteran for a new examination on remand. 
 
Individual unemployability and depressive disorder
 
As the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability  is based primarily on his service-connected left arm, respiratory, and psychiatric disabilities, the issues of entitlement to individual unemployability benefits, and a higher disability rating for depressive disorder are inextricably intertwined with his appeals for higher disability ratings for left arm and respiratory disabilities and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO is to obtain updated relevant VA treatment records dated since January 2005.  All records obtained should be associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The RO is to obtain updated relevant Social Security Administration Records dated from January 2005.  All records obtained should be associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter schedule VA orthopaedic and neurologic examinations in order to secure a jointly prepared opinion addressing  the nature and severity of the Veteran's service-connected left arm pain with sensory changes and limitation of motion.  The symptoms due to this disorder must be carefully distinguished from symptoms caused by any other left arm disorder to include arthritis and a torn rotator cuff.  The neurologist must opine whether it is at least as likely as not that the appellant's complaints of left upper extremity neuralgia, involving paralysis of the radial, median, ulnar, musculocutaneous, circumflex, and long thoracic nerves as well as the upper, lower, and middle radicular nerve groups; and decreased strength with elbow and wrist extension and flexion as well as pinching  are due to the service connected disorder, or whether it is more likely than not that these symptoms are due to a distinct non service connected disability.  The examiners must review the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files, including this Remand, and note such review in the report.
 
If the examiners determine that the Veteran's left arm disability is actually multiple separate disabilities, the examiners should complete the appropriate Disability Benefits Questionnaires for each identified disability being careful to differentiate pathology caused by the service connected disorder from that caused by any nonservice connected disorder.  
 
To the extent possible, the examiner should identify the symptoms and functional limitations attributable to each diagnosis.  The examiner should address VA treatment records showing evidence of a torn rotator cuff, left shoulder impingement syndrome, arthritis of the acromioclavicular joint, left bicep muscle weakness, and left upper extremity neuralgia, involving paralysis of the radial, median, ulnar, musculocutaneous, circumflex, and long thoracic nerves as well as the upper, lower, and middle radicular nerve groups, and decreased strength with elbow and wrist extension and flexion as well as pinching.  
 
If the examiner finds that any of the Veteran's symptoms and functional limitations are attributable to a diagnosis that is not part of the Veteran's service-connected left arm disability, the examiner should opine whether it is at least as likely as not (at least a 50 percent probability) that such diagnosis is related to the Veteran's active service.  If not, is it at least as likely as not that such diagnosis is caused or aggravated by the Veteran's service connected left arm disability, including any disabilities that the examiner has found separately comprise the appellant's service-connected left arm disability.  
 
The examiners must take into account and comment on the Veteran's lay statements as well as the lay statements of his spouse.
 
The physicians are advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he and his wife are competent to report the Veteran's symptoms and functional limitations.  The physicians are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 
 
A complete and adequate rationale is required for any and all opinions expressed.  If the physician examiners find that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.
 
4.  Schedule the Veteran for a new VA respiratory examination with a pulmonologist and obtain an opinion regarding the nature and severity of his asbestosis and its symptoms and functional impairments.  The pulmonologist must review the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files, including this Remand, and note such review in the report.
 
The examiner must identify, to the extent possible, which symptoms are due to asbestosis.  The examiner must carefully differentiate any respiratory pathology that is not caused by asbestosis.  The examiner should specifically opine whether the forced vital capacity results of 65 and 69 percent or those of 78 and 79 percent of expected values are representative of the Veteran's asbestos-related respiratory disability and the resulting functional impairment, or whether it is more likely than not that this degree of impairment is due to a distinct respiratory disorder.  
 
The examiner must take into account and comment on the Veteran's lay statements as well as the lay statements of his spouse.
 
The physician is advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he and his wife are competent to report the Veteran's symptoms and functional limitations.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 
 
A complete and adequate rationale is required for any and all opinions expressed.  If the physician examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.
 
5. Schedule the Veteran for a VA examination to determine the nature, severity and functional limitations due to residuals of a left inguinal hernia.  The examiner must review the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files, including this Remand, and note such review in the report.
 
The examiner must review conflicting medical evidence in VA treatment records and examinations and opine whether the Veteran at least as likely as not (i.e., 50 percent or greater probability) had a left-sided inguinal hernia at any point since filing his March 2006 claim.  
 
The examiner must address evidence in the Veteran's 2014 VA examination that his complaints of pain in the area of left of his groin were the result of neurological damage from two prior surgeries to remove left inguinal hernias.  
 
If the examiner determines the Veteran's symptoms and functional limitations are neurological residuals of prior surgeries to remove left inguinal hernias, the examiner must complete an appropriate Disability Benefits Questionnaire.  
 
The examiner must take into account and comment on the Veteran's lay statements as well as the lay statements of his spouse.
 
The physician is advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he and his wife are competent to report the appellant's symptoms and functional limitations.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 
 
A complete and fully explanatory  rationale is required for any and all opinions expressed.  If the physician examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.
 
6.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  The RO should also consider whether a new VA psychiatric examination is warranted.
 
7.  After completing all indicated development, the RO should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




